                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


WILLIAM KEY,
        Plaintiff,
v.
                                                     Civil Action No. 2:17-cv-1171-RB-KRS
BUTCH’S RAT HOLE & ANCHOR
SERVICE, INC.,
        Defendant.
                                                     ORIGINAL CLASS ACTION
                                                     COMPLAINT


             ORDER GRANTING JOINT MOTION TO FILE UNDER SEAL

       THIS MATTER comes before the Court on the parties’ Joint Motion to File Under Seal

(Doc. 75). The Court, having reviewed the Motion, being fully advised of the premises, and noting

that it is a joint motion, finds that the Motion is well-taken and should be GRANTED.

        IT IS HEREBY ORDERED that the parties may file Exhibit “A” attached Joint Motion

to Approve Confidential Settlement Agreement under seal.




                                             UNITED STATES MAGISTRATE JUDGE
